Case 3:18-cr-00171-SRU Document 162-2 Filed 01/06/21 Page 1 of 3

LOCAL PTS
Violation Report
(06/18)

DATE U.S. PROBATION & PRETRIAL SERVICES
01/05/2021 DISTRICT OF CONNECTICUT

NAME DOCKET NUMBER:

David Michael Reichard 0205 3:18CR00171-003
U.S. DISTRICT/MAGISTRATE JUDGE
Stefan R. Underhill, U.S. District Judge

Notification of Non-Compliance

 

 

 

ASSISTANT U.S ATTORNEY RELEASE DATE: June 25, 2019
46: Ri she *
Vanessa Richards NEXT COURT DATE:
DEFENSE ATTORNEY —————_
CURRENT STATUS: At Liberty
Lindy Urso
CHARGED OFFENSE(S)

 

21 U.S.C. 846, Conspiracy to Distribute and Possess with Intent to Distribute Fentanyl Analogue

 

 

 

(Displaying Most Severe)

CONDITIONS

Submit to supervision by and report for supervision to the U.S. Probation Office

telephone number no later than

not use or unlawfully possess a narcotic drug or other controlled substance defined in 21 U.S.C. §
802, unless prescribed by a licensed medical practitioner.

not possess a firearm, destructive device, or other weapon

submit to testing for a prohibited substance if required by the pretrial services office or supervising
officer. Testing may be used with random frequency and may include urine testing, the wearing of a
sweat patch, a remote alcohol testing system, and/or any form of prohibited substance screening
testing. The defendant must not obstruct, attempt to obstruct, or tamper with the efficiency and
accuracy of prohibited substance screening or testing.

 

 

participate in a program of inpatient or outpatient substance abuse therapy and counseling if directed |
by the pretrial services office or supervising officer.
participate in one of the following location restriction programs and comply with its requirements as
directed.
[_] Curfew. You are restricted to your residence every day from, to _ or
as directed by the pretrial services office or supervising officer; or
[_] Home Detention. You are restricted to your residence at all times except for employment;
education; religious services; medical, substance abuse, or mental health treatment; attorney
visits; court appearances; court-ordered obligations; or other activities approved in advance by the
pretrial services office or supervising officer; or
[_] Home Incarceration. You are restricted to 24-hour-a-day lock-down at your residence except for
medical necessities and court appearances or other activities specifically approved by the court.

Page 1 of 3
Case 3:18-cr-00171-SRU Document 162-2 Filed 01/06/21 Page 2 of 3

LOCAL PTS
Violation Report
(06/18)

report as soon as possible, to the pretrial services office or supervising officer, every contact with law
enforcement personnel, including arrests, questioning, or traffic stops.

CONDITIONS VIOLATED

The defendant shall not use or unlawfully possess a narcotic drug or other controlled substance as defined in 21
U.S.C. 802, unless prescribed by a licensed medical practitioner.

 

 

 

NATURE OF NON-COMPLIANCE/PROBATION OFFICER'S RESPONSE

On December 31, 2020, contact was made with the defendant's substance abuse treatment provider, who advised
that the defendant had tested positive for Fentynal on 11/23/2020 and 12/7/2020. She related that the defendant
adamantly denied use, stating that his positive toxicology was likely due to repeated physical contact with his
girlfriend who is struggling with addiction. The provider noted that there has been no behavioral indications of
relapse, and that the defendant's last two toxicologies were negative for the presence of illicit substances.

 

The undersigned met with the defendant on January 5, 2021, in order to discuss his noncompliance. He disclosed
that approximately one year ago he commenced a relationship with Alexia Milroy. According to the defendant,
Ms. Milroy is actively abusing drugs, and the defendant had been caring for her until she was recently arrested.
Specifically, on December 9, 2020, Ms. Milroy was arrested by officers of the Bridgeport Police Department and
charged with Conspiracy to Commit Robbery, 2nd Degree; Prostitution Person 16 or over; Criminal
Impersonation; Forgery 2nd Degree, and Resisting Arrest. She remains in custody on a $50,000 bond with a next
court appearance scheduled for March 21, 2021.

On January 4, 2021 the defendant was referred back to Connecticut Renaissance and commenced Intensive
Outpatient substance abuse treatment. On January 5, 2021 he reported to the Probation Department and
submitted to urinalysis which tested negative for illicit substances. He was verbally reprimanded for his
noncompliance and admonished regarding the potential consequences of future positive drug tests. Additionally,
we discussed our concerns regarding his relationship with Ms. Milroy with respect to his sobriety.

ADJUSTMENT TO PRETRIAL SERVICES SUPERVISION (Summary of compliance, results of criminal record check)

The defendant commenced his term of pretrial supervision on June 25, 2019. He maintains overall good|
communication with his supervising officer and attends and engages in treatment. Criminal record checks on the
defendant have been negative of new charges. We respectfully request no action at this time in order to allow the
defendant to re-engage in substance abuse treatment. We will continue to monitor his sobriety and will advise
Your Honor immediately of any additional noncompliance with an appropriate recommendation.

 

 

 

 

 

I declare the foregoing is true and correct.

, .. , | Digitally signed by Elizabeth A.
by Elizabeth A. Ogilvie ogitvie
co Date: 2021.01.05 15:45:21 -05'00"
Elizabeth Ogilvie

U.S. Probation Officer

 

Date: January 5, 2021

Page 2 of 3
Case 3:18-cr-00171-SRU Document 162-2 Filed 01/06/21 Page 3 of 3

LOCAL PTS
Violation Report
(06/18)

Judicial Officer's Response:

["] Submit a Request for Modifying the Condition or Term of Supervision

[~] Submit a Request for Warrant or Summons
x] Concur with action(s) taken by the U.S. Probation Officer

[| Other

s/Stefan R. Underhill

\

 

[Signature of Judicial Officer
Siuuwy 6 Veo

 

' Date’

 

Submit by Email GEUOeT I = Mem hier

Page 3 of 3
